Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40, 47-51, 58-62, and 69-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0150955 A1 by Tseng (provided by applicant, hereafter referred to as Tseng), in view of US 2013/0097162 A1 by Corcoran et al. (provided by applicant, hereafter referred to as Corcoran).
Regarding claim 40, Tseng teaches a system comprising: 
an interface configured to: 
receive first location information related to a first user (see at least ¶ [0027]; “... the social network system may track the locations of one or more users and store the location history in a data store.” Location history data includes user’s past location information, which includes information on being at a geographic location at a specific time); 
receive a set of location information comprising location information for each user of a plurality of additional users (see at least 7 [0027]; “... the social network system may track the locations of one or more users and store the location history in a data store.” Location history data includes user’s past location information, which includes information on being at a geographic location at a specific time); and 
at least one hardware processor configured to: 
determine, based on the set of location information, a plurality of places (see at least ¶ [0027]; the check-in activity in a geo- social network indicate that the users have been at any given place at the same time, where the users currently reside in the same city or other geographic region); 
determine, based on the set of location information, a number of users associated with a first place of the plurality of places (see at least ¶ [0027]; the check-in activity in a geo- social network indicate that the users have been at any given place at the same time, where the users currently reside in the same city or other geographic region). 
Tseng does not appear to specifically disclose compare the plurality of places to the first location information; and in response to comparing the plurality of places to the first location information, cause the first place and the number of users associated with the first place to be presented to the first user. 
In the same field of endeavor, Corcoran teaches compare the plurality of places to the first location information; and in response to comparing the plurality of places to the first location information, cause the first place and the number of users associated with the first place to be presented to the first user (see at least ¶ [0036]; display social connections at any location, a user will be able to see when a social friend visited the location, who was there when they visited the location, and what they said ). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the matching rules of Tseng with user tracking and estimation taught by Corcoran in order to display real time social data, positional updates, and real time decision making (Corcoran [0001)).

Regarding claim 47, Tseng in view of Corcoran teaches the system of Claim 40.  In addition, Tseng teaches wherein the first location information comprises information relating to a location the first user has previously been (see at least ¶ [0027]; the check-in activity in a geo- social network indicate that the users have been at any given place at the same time, where the users currently reside in the same city or other geographic region).

Regarding claim 48, Tseng in view of Corcoran teaches the system of Claim 40. In addition, Tseng teaches wherein the first location information comprises information relating to a location the first user is presently at (see at least ¶ [0027]; the check-in activity in a geo- social network indicate that the users have been at any given place at the same time, where the users currently reside in the same city or other geographic region).

Regarding claim 49, Tseng in view of Corcoran teaches the system of Claim 40. wherein the first location information comprises information relating to a location for which the first user has indicated a preference (see at least ¶ [0011]).

Regarding claim 50, Tseng in view of Corcoran teaches the system of Claim 40.  In addition, Tseng further teaches wherein the first location information comprises a type of location (see at least paragraph ¶ [0027]; sufficiently close spatial and temporal proximity overlap to the requesting user (e.g., whether the users attended the same college during at least one academic year, whether the check-in activity in a geo- social network indicate that the users have been at any given place at the same time, where the users currently reside in the same city or other geographic region).

As to claims 51, and 58-61, which is the non-transitory computer-readable medium of the system as recited in claims 40, and 47-50, the rejection and analysis made for claims 40, and 47-50 also applies for claim 51, and 58-61.

As to claims 62, and 69-71, which is the method of the system as recited in claims 40, and 47-50, the rejection and analysis made for claims 40, and 47-50 also applies for claim 62, and 69-71.
Allowable Subject Matter
7.	Claims 41-46, 52-57, and 63-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/           Primary Examiner, Art Unit 2465